tax_exempt_and_government_entities_division uil no oe xxxxxkxxxk legend taxpayer a department of the treasury internal_revenue_service washington d c mar ts set epa te xxkkxkxkkxkkk financial_institution d xxxxxxxkkx tax preparer g a roth_ira y amount amount date date date date year dear xxxxxxxxxx xxkkxkkkkkk xxihkkkk xxxxkxxxkxkk xkxxkkxkxkkk xooxoxoxkkkkxk xxxxxkxkxkk xxxxxkxkxxxx xxooooookk xxxxxxxkxkk xxxxxxxxxk xxxxxxkxkxxkk this is in response to a request dated date as supplemented by information received during our conference on date and additional correspondence dated date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations regulations on your behalf the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained individual_retirement_arrangement ira x a traditional_ira described in sec_408 of the internal_revenue_code the code’ taxpayer a instructed ira custodian financial_institution d to convert amount from ira x to a roth_ira described in sec_408a of the code taxpayer a represents that he did not receive either a confirmation that the conversion had been completed or a form 1099-r from financial_institution d reflecting any such transaction prior to the due_date for filing his individual tax_return for and therefore concluded that a conversion did not occur in tax preparer g filed taxpayer a’s individual tax_return by the extended due_date on or about date with no mention of any conversion in december of year in november of taxpayer a and tax preparer g discussed a roth conversion in connection with taxpayer a’s year-end tax planning for during a subsequent discussion with financial_institution d tax preparer g was advised that amount had been converted to a roth_ira on date on date financial_institution d furnished a copy of the form 1099-r for to tax preparer g reporting amount as a roth_ira_conversion for taxpayer a represents that financial_institution d could not confirm delivery of the original form 1099-r for at an earlier date in november of by this time the deadline for recharacterizing the taxpayer a represents that he first learned that the conversion of amount actually occurred on date conversion in had passed prior to date taxpayer a directed financial_institution d to recharacterize amount as a contribution to a traditional_ira financial_institution d recharacterized amount as a traditional_ira on date and reported the recharacterization on a form 1099-r for a copy of the form 1099-r was sent to taxpayer a in march of based on the foregoing facts and representations taxpayer a has requested a ruling that pursuant to sec_301_9100-3 of the regulations he be granted until date to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount as a contribution to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer prior to date sec_408a of the code provided in relevant part that a taxpayer generally is not allowed to make a rollover_contribution to a roth_ira from an eligible_retirement_plan during any taxable_year if the taxpayer's adjusted_gross_income for that year exceeds dollar_figure the dollar_figure limitation on adjusted_gross_income in code sec_408 was eliminated for taxable years beginning after date sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief pots sy under this section the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by his lack of awareness of the necessity of making an election as a result of financial_institution d’s failure to provide a timely form 1099-r thus making it impossible for taxpayer a timely to elect to recharacterize his roth_ira_conversion back to a traditional_ira based on the above taxpayer a meets the requirements of sec_301_9100-3 of the regulations clause ii for the tax_year in addition since the statute_of_limitations is still open under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government accordingly amount which was placed in a traditional_ira on date will be considered a valid recharacterization within the meaning of 408a d of the code and sec_1_408a-5 of the i t regulations no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent should you have any concerns regarding this ruling please contact xxxxxxxxxx identification_number at - _ please address all correspondence to se t ep ra t2 sincerely yours donzéltittlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
